EXHIBIT 10.9
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the “Company”) and P. Robert Moya (the “Executive”), effective August 31 2007
(the “Agreement”), is hereby amended as follows, effective as of January 1, 2009
except as otherwise specified below. The purpose of this Amendment is to bring
the Agreement into documentary compliance with the applicable requirements of
the Treasury Regulations issued under Section 409A of the Internal Revenue Code
of 1986, as amended.
     1. The last sentence of Section 3(b) is hereby amended to read as follows:
          The Annual Bonus for each fiscal year shall be paid in accordance with
the Company’s customary practices, but in no event later than the fifteenth day
of the third calendar month following the end of that fiscal year.
     2. Section 4(c) of the Agreement is hereby amended in its entirety,
effective September 1, 2007, to read as follows:
     (c) Vesting. The Initial Option Grant will vest and become exercisable
either (i) in a series of four successive equal annual installments upon the
Executive’s completion of each year of employment with the Company over the
four-year period measured from the Commencement Date (regardless of the actual
grant date) or (ii) as otherwise provided in Sections 8 and 11 of this
Agreement. The shares of the Company’s Class A common stock underlying the
Initial RSU Award will vest, and those vested shares shall become issuable, in
accordance with the terms of the September 1, 2007 Restricted Stock Unit Award
Agreement between the Executive and the Company evidencing that award, as such
agreement may be amended or restated from time to time (the “Initial RSU Award
Agreement”), and such agreement shall incorporate the special vesting
accelerations provisions of Sections 8 and 11 of this Agreement.
     3. Section 6(a) of the Agreement is hereby amended in its entirety to read
as follows:
     (a) Expenses. Subject to applicable Company policies, including (without
limitation) the timely submission of appropriate documentation and expense
reports, the Executive will be entitled to receive prompt reimbursement of all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interests of the Company. Accordingly, the Executive shall submit appropriate
evidence of each such expense within sixty (60) days after the later or (i) his
incurrence of that expense or (ii) his receipt of the invoice or billing
statement for such expense, and the Company shall provide the Executive with the
requisite reimbursement within ten (10) business days thereafter; provided,
however, that (i) no expense shall be reimbursed later than the close of the
calendar year

1



--------------------------------------------------------------------------------



 



following the calendar year in which that expense is incurred, (ii) the amounts
eligible for reimbursement in any one calendar year shall not affect the amounts
reimbursable in any other calendar year and (iii) the right to such
reimbursement may not be liquidated or exchanged for any other benefit.
     4. Section 7(d) of the Agreement is hereby amended in its entirety to read
as follows:
          (d) Termination due to the Executive’s Death or Disability. This
Agreement will terminate upon the death of the Executive. The Company may
terminate the Executive’s employment hereunder if he is unable to perform, with
or without reasonable accommodation, the principal duties and responsibilities
of his position with the Company for a period of six (6) consecutive months or
more by reason of any physical or mental injury or impairment; provided,
however, that in the event the Executive is at the time covered under any
long-term disability benefit program in effect for the Company’s executive
officers or employees, such termination of the Executive’s employment shall not
occur until the earlier of (i) the date he first becomes eligible to receive
benefits under such program or (ii) the date he is deemed to have a Separation
from Service (as defined below) by reason of such disability. The termination of
the Executive’s employment under such circumstances shall, for purposes of this
Agreement, constitute a termination for “Disability.”
     5. Section 8 of the Agreement is hereby amended in its entirety to read as
follows:
     8. Compensation Upon Termination.
     (a) Except as provided further in this Section 8(a), if the Executive’s
employment is terminated: (i) by the Company for Cause; (ii) by reason of the
Executive’s death or Disability; (iii) pursuant to a Notice of Non-Renewal
delivered by the Executive; or (iv) by the Executive by delivery of a written
notice of resignation without Good Reason, the Company’s sole obligations
hereunder will be to pay the Executive or his estate on the Termination Date the
following amounts earned hereunder but not paid as of the Termination Date:
(i) Base Salary, (ii) reimbursement for any and all monies advanced or expenses
incurred pursuant to Section 6(a) through the Termination Date, provided the
Executive has submitted appropriate and timely documentation for such expenses,
and (iii) the amount of the Executive’s accrued but unpaid vacation time
(together, these amounts will be referred to as the “Accrued Obligations”). In
addition to the Accrued Obligations, in the event the Executive’s employment
terminates by reason of the Executive’s death or Disability, the Executive or
his estate will be paid at that time his Target Bonus, pro-rated for his actual
period of service during the fiscal year in which such termination of employment
occurs. Should the Executive’s employment terminate pursuant to a Notice of
Non-Renewal delivered by the Executive, then the Executive will become entitled
to receive a pro-rated Annual Bonus for the fiscal year in which such
termination occurs, provided that any performance goals upon which such Annual
Bonus is

2



--------------------------------------------------------------------------------



 



conditioned are in fact attained. In the event of such attainment, the pro-rated
Annual Bonus to which the Executive shall become entitled shall be determined by
multiplying (aa) the actual Annual Bonus he would have received based on the
attained performance goals had he continued in the Company’s employ until the
payment date of that bonus by (bb) a fraction, the numerator of which is the
number of months (rounded to the next whole month) during which the Executive is
employed by the Company in the fiscal year in which such termination of
employment occurs and the denominator of which is twelve (12). Such pro-rated
Annual Bonus shall be paid to the Executive by the fifteenth day of the third
calendar month following the close of such fiscal year, subject to any required
holdback under Section 14(b). Furthermore, if the Executive’s employment
terminates as a result of his death or Disability, then any unvested stock
options, restricted stock, restricted stock units or other equity awards granted
to the Executive that would have otherwise been vested on the date of such
termination of employment had the vesting schedule for each of those grants been
in the form of successive equal monthly installments over the applicable vesting
period will immediately vest. The shares underlying any restricted stock units
or other equity-based awards to which the Executive becomes entitled in
accordance with the foregoing shall be issued at the time or times set forth in
the applicable agreements evidencing those awards, subject to any required
holdback under Section 14(b). The Executive’s entitlement to any other benefits
will be determined in accordance with the Company’s employee benefit plans then
in effect.
     (b) If the Executive’s employment is terminated: (i) by the Company for any
reason other than for Cause; (ii) by the Executive for Good Reason; or
(iii) pursuant to a Notice of Non-Renewal delivered by the Company, the
Executive will, in addition to the Accrued Obligations, be entitled to the
following compensation and benefits from the Company, provided and only if
(i) the Executive executes and delivers to the Company a general release
substantially in the form of attached Exhibit A (the “Required Release”) within
twenty-one (21) days (or forty-five (45) days if such longer period is required
under applicable law) after such termination of employment, (ii) the Required
Release becomes effective and enforceable in accordance with applicable law and
(iii) the Executive complies with the restrictive covenants set forth in
Section 10:
          (i) an amount equal to sum of (A) one times the Executive’s Base
Salary at the time of the Notice of Termination and (B) one times the average of
his actual Annual Bonuses for the three fiscal years (or fewer number of fiscal
years of employment with the Company) immediately preceding the fiscal year in
which such termination of employment occurs (with any pro-rated bonus for any
such year to be annualized), with such amount to be paid in successive equal
increments, in accordance with the Company’s normal payroll practices, over the
one-

3



--------------------------------------------------------------------------------



 



year period measured from the date of the Executive’s Separation from Service
due to such termination of employment, beginning with the first pay day within
the sixty (60) day period following the date of such Separation from Service on
which the required release under this Section 8(b) is effective following the
expiration of any applicable revocation period, but in no event later than the
last day of such sixty (60)-day period on which the Required Release is so
effective;
          (ii) accelerated vesting of the Initial RSU Award and the Initial
Option Grant to the extent of the portion of each such grant which would have
vested had the Executive completed an additional twelve (12) months of
employment with the Company prior to the Termination Date; provided, however,
that such accelerated vesting of the Initial RSU Award shall occur only if such
termination of employment occurs prior to the completion of the performance
period specified in the Initial RSU Award Agreement or on or after the
completion of that performance period in which the designated performance goal
is attained, with any shares which so vest under the Initial RSU Award to be
issued at the time or times set forth in the Initial RSU Award Agreement,
subject to any required holdback under Section 13(b);
          (iii) provided the Executive and/or his spouse and dependents are
eligible and timely elect to continue their health care coverage under the
Company’s group health plan pursuant to their rights under COBRA, the Company
will reimburse the Executive for the costs he incurs to obtain such continued
coverage for himself and his spouse and eligible dependents (collectively, the
“Coverage Costs”) until the earliest of (A) the end of the twelve (12)-month
period measured from the Termination Date, (B) the date that the Executive
and/or his eligible dependents are no longer eligible for COBRA coverage and
(C) the date that the Executive becomes eligible for such coverage under the
health plan of any new employer (the Executive agrees to provide the Company
with written notice of such eligibility within ten calendar days). In order to
obtain reimbursement for such Coverage Costs, Executive must submit appropriate
evidence to the Company of each periodic payment within sixty (60) days after
the required payment date for those Coverage Costs, and the Company shall within
thirty (30) days after such submission reimburse the Executive for that payment.
During the period such medical care coverage remains in effect hereunder, the
following provisions shall govern the arrangement: (a) the amount of Coverage
Costs eligible for reimbursement in any one calendar year of such coverage shall
not affect the amount of Coverage Costs eligible for reimbursement in any other
calendar year for which such reimbursement is to be provided hereunder; (ii) no
Coverage Costs shall be reimbursed after the close of the calendar year
following the calendar year in which those Coverage Costs were

4



--------------------------------------------------------------------------------



 



incurred; and (iii) the Executive’s right to the reimbursement of such Coverage
Costs cannot be liquidated or exchanged for any other benefit. To the extent the
reimbursed Coverage Costs constitute taxable income to the Executive, the
Company shall report the reimbursement as taxable W-2 wages and collect the
applicable withholding taxes, and any remaining tax liability shall be the
Executive’s sole responsibility; and
          (iv) the Executive’s entitlement to any other benefits will be
determined in accordance with the Company’s employee benefit plans then in
effect.
     (c) The Executive shall have the right to resign, for any reason or no
reason, at any time within the thirty (30) day period beginning six (6) months
after the closing of a Change in Control (as defined in Section 11) and to
receive, in connection with such resignation, the same severance benefits to
which he would be entitled under Section 8(b) above had such resignation been
for Good Reason; provided, however, that the Executive’s entitlement to
severance benefits under this Section 8(c) shall be conditioned upon the
satisfaction of each of the following requirements: (i) the Executive executes
and delivers to the Company the Required Release within twenty-one (21) days (or
forty-five (45) days if such longer period is required under applicable law)
after such resignation, (ii) the Required Release becomes effective and
enforceable in accordance with applicable law and (iii) the Executive complies
with the restrictive covenants set forth in Section 10 of this Agreement.
     (d) All payments and benefits under this Section 8 shall be subject to the
applicable holdback provisions of Section 13(b).
     (e) The Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
and no such payment or benefit will be eliminated, offset or reduced by the
amount of any compensation provided to the Executive in any subsequent
employment.
     5. The final paragraph of Section 12(a) is hereby amended to read as
follows:
     All determinations under this Section 12 shall be made by an independent
registered public accounting firm selected by the Company from among the largest
four accounting firms in the United States (the “Accounting Firm”). However, in
determining whether such Benefit Limit is exceeded, the Accounting Firm shall
make a reasonable determination of the value to be assigned to the restrictive
covenants in effect for the Executive pursuant to Section 10 of the Agreement,
and the amount of his potential parachute payment under Code Section 280G shall
be reduced by the value of those restrictive covenants to the extent consistent
with Code Section 280G and the regulations thereunder. To the

5



--------------------------------------------------------------------------------



 



extent a reduction to the Total Payments is required to be made in accordance
with this Section 12, the Total Payments attributable to any cash severance
payments otherwise due the Executive under Section 8 shall be reduced first
(with such reduction to be applied pro-rata to each such severance payment and
without any change in payment dates), then the accelerated vesting of his
Initial RSU Award shall be reduced, then the accelerated vesting of any other
restricted stock unit awards made to him by the Company shall be reduced in the
same chronological order in which granted, and finally the accelerated vesting
of the Executive’s stock options shall be reduced (based on the amount of the
parachute payment calculated for each such option in accordance with the
Treasury Regulations under Code Section 280G), with such reduction to occur in
the same chronological order in which those options were granted.
     6. There is hereby added to the end of Section 13(a) of the Agreement the
following sentence:
     To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.
     7. Section 13(b) of the Agreement is hereby amended in its entirety to read
as follows:
     (b) Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which the Executive becomes entitled under this
Agreement in connection with his termination of employment with the Company
(other than the reimbursement of Coverage Costs during the applicable period of
COBRA coverage) shall be made or paid to the Executive prior to the earlier of
(i) the first day of the seventh (7th) month following the date of his
Separation from Service due to such termination of employment or (ii) the date
of his death, if the Executive is deemed, pursuant to the procedures established
by the Compensation Committee of the Company’s Board of Directors in accordance
with the applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all for all non-qualified
deferred compensation plans of the Employer Group subject to Code Section 409A,
to be a “specified employee” at the time of such Separation from Service and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable deferral period, all payments deferred pursuant to this Section 13(b)
shall be paid to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. The specified employees subject to such a delayed
commencement date shall be identified on December 31 of each calendar year. If

6



--------------------------------------------------------------------------------



 



the Executive is so identified on any such December 31, he shall have specified
employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year. For purposes of this Agreement, including (without
limitation) this Section 14(b), the following definitions shall be in effect:
          (i) “Separation from Service” shall mean the date on which the level
of the Executive’s bona fide services as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months (or any shorter
period of such Employee service). Any such determination, however, shall be made
in accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while the Executive is on a sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months or any longer period for which the Executive’s right to reemployment
with the Company is provided either by statute or contract; provided, however,
that in the event of a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Executive to be unable to perform his duties as an Employee, no Separation from
Service shall be deemed to occur during the first twenty-nine (29) months of
such leave. If the period of the leave exceeds six (6) months (or twenty-nine
(29) months in the event of disability as indicated above) and the Executive’s
right to reemployment is not provided either by statute or contract, then the
Executive will be deemed to have Separated from Service on the first day
immediately following the expiration of the applicable six (6)-month or
twenty-nine (29)-month period.
          (ii) The Executive shall be deemed to remain an “Employee” for so long
he remains in the employ of at least one member of the Employer Group, subject
to the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
          (iii) “Employer Group” shall mean the Company and each member of the
group of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.414(c)-2 of the Treasury Regulations.

7



--------------------------------------------------------------------------------



 



     8. Except as modified by this Amendment, all the terms and provisions of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the date indicated
below, and the Executive has executed this Amendment on the date indicated
below.

                  P. ROBERT MOYA       APOLLO GROUP, INC.    
 
               
/s/ P. Robert Moya
 

Dated: Dec. 12, 2008
      By:

Title:   /s/ Charles B. Edelstein
 

Chief Executive Officer
 
   
 
     
Dated:  
Dec. 12, 2008    

8